Case 21-04022-mxm Doc 7-1 Filed 05/21/21   Entered 05/21/21 14:43:46   Page 1 of 2
Case 21-04022-mxm Doc 7-1 Filed 05/21/21                    Entered 05/21/21 14:43:46         Page 2 of 2




 action.

           3.         The statements in this Affidavit based on my personal knowledge.

           4.         On April 12, 2021, Kapitus commenced the above-captioned adversary proceeding

 against Carroll James LeBouef, III (the "Defendant") by filing an Adversary Complaint (the

 "Complaint") [ECF 1].

           5.         The Complaint establishes the value of the claims at a sum certain of $936,446.53

 as of December 31, 2020 [ECF 1            ,r 9].
           6.         On April 13, 2021, the Clerk of the Court issued the Summons in this Adversary

 Proceeding [ECF 5]. The Summons directed that any answer or response to the Complaint should

 be filed within thirty days of the issuance of the Summons.

           7.         On April 19, 2021, true and correct copies of the Summons and Complaint were

served on Defendant, as evidenced by the Certificate of Service filed with the Court on April 23,

2021 [ECF 6].

           8.         As of the date of this filing, Defendant has failed to answer the Complaint.

Dated: May 21, 2021


                                                           Charles M. Rubio




Sworn to before me this 21st day of May, 2021.



     ,,,,,�V't::,,,      ALMA ROBLES
    �-SI',,.,,��i Notary Public, State of T
    gf(,.A,;':"<:            •
                                          ,exas
                                                           Notary Public
    ���.Jlil_.:�� Comm. Expires 01-18-2022
     '-;..1,tR�;1�  Notary ID 129129879
